Citation Nr: 9901732	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) death pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1953.  He died in August 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Columbia, South Carolina, Regional Office (RO) of the VA.  
The notice of disagreement was received in January 1995.  The 
statement of the case was sent to the appellant in February 
1995.  The substantive appeal was received in March 1995.  In 
November 1997, the Board remanded this case to the RO for 
further development.  


FINDINGS OF FACT

1. The veteran and Mae married in October 1947; their 
marriage was terminated by Maes death in May 1988.

2.  The appellant married Howard in September 1975; they 
separated in July 1982.  

3.  The veteran and the appellant resided together in South 
Carolina from the mid-1980s until his death in August 1994.  

4.  The appellant and the veteran did not enter into a 
common-law or ceremonial marriage.  

5.  The appellant has not shown that she had no knowledge 
that her marriage to Howard was a legal impediment to her 
subsequently entering into a common-law marriage with the 
veteran.  




CONCLUSION OF LAW

The appellant has not attained the status of claimant as she 
is not entitled to  recognition as the veteran's surviving 
spouse for purposes of VA death pension benefits.  38 
U.S.C.A. §§ 101(3)(31), 103(a)(c), 1541 (West 1991); 38 
C.F.R. §§  3.1(j), 3.50, 3.52, 3.54(a), 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran was married 
to Mae in October 1947.  In numerous correspondence with the 
VA from November 1976 until July 1987, the veteran indicated 
that he and Mae had separated, but not divorced.  In July 
1988, July 1989, September 1990, July 1991, July 1992, July 
1993, and July 1994 Improved Pension Eligibility Verification 
Reports (EVRs), the veteran indicated that he was not 
married.  In August 1994, the veteran died.  According to his 
Certificate of Death, he was widowed at the time of his 
death.  The appellant was the informant at the time of the 
veterans death.  The Certificate of Death also shows that 
the veteran and the appellant were residing together at the 
time of his death.  

In September 1994, the appellant applied for VA death 
benefits.  In order to receive such benefits, a prerequisite 
condition is that the appellant must establish that she is 
entitled to recognition as the veteran's surviving spouse for 
VA purposes.  The appellant contends that she and the veteran 
lived together as man and wife in the State of South Carolina 
since the mid-1980s until the veterans death in August 
1994.  She argues that they had a common-law marriage and, as 
such, she should be recognized as his surviving spouse for 
the purpose of VA death benefits.  The State of South 
Carolina recognizes common-law marriage.  There is no 
evidence that the appellant and the veteran ever entered into 
a ceremonial marriage.  

In October 1994, the South Carolina Department of Veterans 
Affairs verified that Mae died in May 1988.  Therefore, as of 
Maes death, the veteran` was able to remarry without any 
legal impediment on his part.  

In support of her claim, the appellant submitted a VA Form 
21-4170, Statement of Marital Relationship, which was 
received in September 1994.  In that statement, the appellant 
indicated that she and the veteran lived together from 
November 1985 until his death.  She further stated that she 
did not use his last name nor were either of them employed 
after they began living together.  In addition, the appellant 
indicated that she married Howard in September 1975 and they 
separated in July 1982.  The appellant did not indicate that 
she and Howard ever divorced.  In addition, she also 
submitted 3 VA Forms 21-4171, Supporting Statements Regarding 
Marriage.  In sum, the supporting statements indicated that 
the appellant and the veteran lived together for several 
years until his death.  They also indicated that the 
appellant took care of the veteran.  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541 (West 1991).  38 U.S.C.A. § 101(3) (West 
1991) states that the term "surviving spouse" means a person 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  Additionally, 
the law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.50(c) (1998).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (1996). 38 C.F.R. § 3.50(a) (1998).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (1998).  The 
appellant has the burden to establish her status as a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allow for certain attempted marriages to 
be nevertheless "deemed valid" if specific legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a) (West 1991); 38 C.F.R. § 3.52 (1998).  If the 
provisions of 38 C.F.R. § 3.205(a) (1998) are satisfied as 
well as those of 38 C.F.R. § 3.52 (1998), the claimant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (1998).  During the pendency of the 
appellant's appeal, the Court of Veterans Appeals (Court) 
issued new directives in Colon v. Brown, 9 Vet. App 104 
(1996).  Specifically, in cases such as the appellant's, the 
appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c) (1998), indicating 
that she had no knowledge of an impediment to the marriage.  
The Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

In November 1997, the Board remanded this case to the RO for 
the RO to contact the appellant and verify whether she was 
married to Howard, separated from Howard, and, if applicable, 
divorced from Howard.  In addition, if the appellant was 
never divorced from Howard, the RO was requested to contact 
the appellant and afford her the opportunity to submit a 
signed statement pursuant to 38 C.F.R. § 3.205(c), indicating 
whether or not she had knowledge that she could not be 
married to Howard, even if separated from him, when she 
allegedly married the veteran by common-law.  In a 
January 1998 letter, the RO requested this information from 
the appellant to include the statement pursuant to 38 C.F.R. 
§ 3.205(c).  This letter was sent to the appellants address 
of record as well as another address.  The appellant never 
responded.  As such, the Board will accept her admission in 
her application for VA benefits regarding her marital 
relationship with Howard as there is no evidence to 
contradict her statement.  It is therefore concluded that the 
appellant did not have a common-law marriage to the veteran 
because she was married to Howard .  The appellants existing 
marriage to Howard was a legal impediment to any attempted 
marriage to the veteran.

The Board has also considered whether the appellant could 
have a deemed valid marriage to the veteran on the basis that 
when she and the veteran attempted a common-law marriage she 
did not know that being married to Howard was a legal 
impediment.  The appellant did not respond to the ROs 
January 1998 request regarding this, therefore, there is no 
evidence of record which meets the requirements of 38 C.F.R. 
§ 3.205(c) or establishes that the appellant had a deemed 
valid marriage to the veteran.  

In light of the foregoing, the Board concludes that the 
appellant never attained the status of claimant as she is not 
entitled to recognition  as the veteran's surviving spouse 
for purposes of VA death pension benefits.  38 U.S.C.A. §§ 
101(3)(31), 103(a)(c), 1541 (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.54(a), 3.205 (1998).




ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
